COURT OF APPEAL, FIRST CIRCUIT
STATE OF LOUISIANA

RE: Docket Number 2021-CA-0882

Newtek Small Business Finance, LLC as successor in
interest by merger to Newtek Small Business Finance, Inc.

~~ Versus - - 22nd Judicial District Court

Robert A. Baker and Elsa M. Baker Case #: 201610884
St. Tammany Parish

On Application for Rehearing filed on 06/07/2022 by Newtek Small Business Finance, LLC as successor in interest by merger to

Newtek Small Business Finance. Inc.
Rehearing pDeEWTED

 

/ J. Michael McDonald

eT

7
Elizabeth Wolfe [

  

 

 

pate JUN 1 6 2022

A Sn)

Rodd Naquin, Clerk